                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   ROBIN HOLMES,                                           CASE NO. C19-1100-JCC
10                             Plaintiff,                    MINUTE ORDER
11              v.

12   MACHOL AND JOHANNES, PLLC,

13                             Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          Plaintiff has filed a notice of voluntary dismissal (Dkt. No. 6). Pursuant to Federal Rule
18   of Civil Procedure 41(a)(1)(A)(i), this notice is self-executing, and this action is DISMISSED
19   with prejudice and without an award of costs or attorney fees to either party. The Clerk is
20   directed to CLOSE this case.
21          DATED this 19th day of September 2019
22
                                                            William M. McCool
23                                                          Clerk of Court
24
                                                            s/Tomas Hernandez
25                                                          Deputy Clerk

26




     MINUTE ORDER
     [CASE #]
     PAGE - 1
